Daniel Ross, #10278
Weinstein & Riley, P.S.
2001 Western Avenue, Suite 400
Seattle, WA 98121
Telephone: 206-269-3490
Fax: (206) 269-3493
Email: Danielr@w-legal.com
Attorney for Movant

                             UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF HAWAII


 In re:                                             Case No.: 18-00499

 Martinica Fortaleza Caniadido                      Chapter: 7
 and Perfecto A. Caniadido,

                  Debtors.                          Hearing Date: December 18, 2018
                                                    Hearing Time: 9:30 a.m.
                                                    Location: U.S. Bankruptcy Court, 1132 Bishop
                                                    Street, Honolulu, HI 96813

                                                    Judge: Honorable Robert J. Faris

  MOTION OF SPECIALIZED LOAN SERVICING, LLC PURSUANT TO SECTION
 362(d) OF THE BANKRUPTCY CODE, RULES 4001 AND 9014 OF THE FEDERAL
RULES OF BANKRUPTCY PROCEDURE AND LOCAL BANKRUPTCY RULE 4001-1
 FOR RELIEF FROM THE AUTOMATIC STAY TO PERMIT FORECLOSURE AND
                     TO COMPEL ABANDONMENT

          Specialized Loan Servicing, LLC, as servicer for HSBC Bank USA, National Association

as Trustee for DBALT Mortgage Loan Trust, Series 2007-4, its successors and/or assigns

(hereafter called "Movant"), hereby moves for relief from the automatic stay and to compel

abandonment (“Motion”) of 11 U.S.C. §362 and 11 U.S.C. §554, for entry of an order terminating

the automatic stay to allow Movant to enforce its rights against the collateral described below and

compelling the Trustee to abandon the collateral on the following grounds:



                                                1
*4656942253826001*
  U.S. Bankruptcy Court - Hawaii #18-00499 Dkt # 68 Filed 11/19/18 Page 1 of 6
                                     Jurisdiction and Venue

       1.      The Court has jurisdiction over the Motion pursuant to 28 U.S.C. § 1334.

       2.      This is a core matter pursuant to 28 U.S.C. § 157(b)(2)(G).

       3.      Venue of the Motion in this District is proper pursuant to 28 U.S.C. § 1409(a).

                                       Predicates for Relief

       4.      This Motion is premised on Section 362(d) and 11 U.S.C. §554 of the Bankruptcy

Code and is a contested matter within the meaning of Bankruptcy Rules 4001 and 9014.

                                  Causes Exists to Lift the Stay

       5.      On July 6, 2007, Martinica Fortaleza Caniadido, borrowed $375,000.00 from

Mortgage Electronic Registration Systems, Inc. (MERS) as nominee for Mortgageit, Inc., its

successors and assigns (“Original Lender”) pursuant to a Promissory Note (the "Note"). A copy of

the endorsed Note is attached as Exhibit A. Movant has the Note in its possession.

       6.      To secure repayment of the Note, Martinica Fortaleza Caniadido, wife of Perfecto

Agbalog Caniadido, as tenant in severalty (the “Debtors”) executed a Mortgage (the "Deed of

Trust") granting Movant a security interest in their real property commonly known as 74-5096

Ho’oloa Street, Kailua-Kona, Hawaii 96740 (the "Property"). A copy of the recorded Mortgage,

including the legal description of the property, is attached as Exhibit B.

       7.      Movant caused the Deed of Trust to be recorded on July 16, 2007 as Doc No(s).

2007-126105.

       8.      On or about February 22, 2011, the Deed of Trust was assigned to HSBC Bank

USA, National Association as Trustee for Deutsche ALT-A Securities Mortgage Loan Trust,

Series 2007-4. On or about March 2, 2015, the assignment was corrected to correct the assignee to




                                                 2
*4656942253826001*
  U.S. Bankruptcy Court - Hawaii #18-00499 Dkt # 68 Filed 11/19/18 Page 2 of 6
HSBC Bank USA, National Association as Trustee for DBALT Mortgage Loan Trust, Series 2007-

4. Copies of the recorded Assignments are attached as Exhibit C.

       9.      On May 3, 2018, the Debtors filed a petition for relief under Chapter 13 of the

Bankruptcy Code then converted to under Chapter 7 on October 24, 2018. On the Amended

Schedule D, the Debtors estimated the value of the property at $550,000.00. (Docket No.: 54.)

       10.     As of the date of this Motion, the Debtors have not yet obtained their discharge.

       11.     As of the date of October 31, 2018, Debtors are in contractual default for at least

100 monthly payments beginning with the payment due on July 1, 2010 to October 1, 2018,

totaling $173,367.56. The total contractual default is set forth in detail below.

 7/1/2010 to 8/1/2012 (26 months) @ $1,494.24 each              $38,850.24

 9/1/2012 to 10/1/2014 (26 months) @ $1,292.74 each             $33,611.24

 11/1/2014 to 9/1/2016 (23 months) @ $1,344.71 each             $30,928.33

 10/1/2016 to 5/1/2017 (8 months) @ $1,357.29 each              $10,858.32

 6/1/2017 @ $1,357.32                                           $1,357.32

 7/1/2017 to 8/1/2017 (2 months) @ $1,357.29 each               $2,714.58

 9/1/2017 to 2/1/2018 (6 months) @ $2,771.95 each               $16,631.70

 3/1/2018 to 6/1/2018 (4 months) @ $2,771.93 each               $11,087.72

 7/1/2018 to 8/1/2018 (2 months) @ $2,771.68 each               $5,543.36

 9/1/2018 @ $2,988.29                                           $2,988.29

 10/1/2018 @ $3,000.57                                          $3,000.57

 Accrued Costs                                                  $15,795.89

 Total Arrearage:                                               $173,367.56



                                                  3
*4656942253826001*
  U.S. Bankruptcy Court - Hawaii #18-00499 Dkt # 68 Filed 11/19/18 Page 3 of 6
         12.   As of the date of October 31, 2018, the unpaid principal balance on the Note is

$384,246.11 and the total amount currently owed is approximately $561,778.32, including

$147,590.46 in interest, $15,795.89 in accrued costs and $14,145.86 in escrow advances.

         13.   Movant further alleges that there appears to be no equity in the Property after

deducting $44,000.00 (8% of liquidation costs) plus in connection with the above-described

default, Movant has incurred attorney's fees and costs to protect its secured interest. These fees

and costs are secured by the Property.

         14.   The loan modification application was denied on or about August 28, 2017. A copy

of the denial letter is attached hereto as Exhibit D.

         15.   The Debtors have not and cannot offer Movant any adequate protection of its

interest in the Property, and as a result of the Debtors' delinquency and the lack of equity in the

property, Movant's security interest in the property is not adequately protected. See, e.g., In re

Martens, 331 B.R. 395, 399 (8th Cir. BAP 2005) (where scheduled market value slightly exceeded

balance due on mortgage and borrower had not paid mortgage for 12 months, bankruptcy court

properly found lender was not adequately protected). Even if there were equity in Property,

Movant is not adequately protected.

         16.   Because this is a Chapter 7 case, the property is not necessary for an effective

reorganization of the Debtors' affairs. See, e.g., In re Vicente, 446 B.R. 22, 32 (Bankr. D. Mass.

2011).

         17.   Attached are redacted copies of any documents that support the claim, such as

promissory notes, purchase order, invoices, itemized statements of running accounts, contracts,


                                                  4
*4656942253826001*
  U.S. Bankruptcy Court - Hawaii #18-00499 Dkt # 68 Filed 11/19/18 Page 4 of 6
judgments, mortgages and security agreements in support of right to seek a lift of the automatic

stay and foreclose if necessary. Specialized Loan Servicing LLC services the loan on the

Property referenced in this Motion. In the event the automatic stay in this case is modified, this

case dismisses, and/or the Debtor obtains a discharge and a foreclosure action is commenced on

the mortgaged property, the foreclosure will be conducted in the name of Movant or Movant's

successor or assignee. Movant, directly or through an agent, has possession of the Note. The

Note is either made payable to Movant or has been duly endorsed. Movant is the original

mortgagee or beneficiary or the assignee of the Mortgage/Deed of Trust.

         18.   The Debtors have failed to make monthly payments since July 1, 2010, the lack of

adequate protection exists and where there is no equity in the Property; therefore, cause exists for

granting of the motion for relief and abandonment pursuant to 11 U.S.C. §362 and 11 U.S.C.

§554. A copy of the payment history is attached as Exhibit E.

                                         CONCLUSION

         WHEREFORE, for the reasons set forth above, Movant requests that the Court enter an

order (i) terminated the Automatic Stay so that Movant may exercise all of its rights under

applicable law as to the Property, including but not limited to foreclosure, (ii) that the Movant's

secured Collateral be abandoned as property of the estate, (iii) that the fourteen (14)-day stay be

waived, (iv) for its attorney’s fees and costs expended, (v) that the Order be binding and effective

despite any conversion of this bankruptcy case to a case under any other chapter of Title 11 of the

United States Code, (vi) granting such other and further relief as the Court deems just and proper.

//

//

//


                                                 5
*4656942253826001*
     U.S. Bankruptcy Court - Hawaii #18-00499 Dkt # 68 Filed 11/19/18 Page 5 of 6
Dated: November 19, 2018                 Weinstein & Riley, P.S.

                                         /s/ Daniel Ross
                                         Daniel Ross, #10278
                                         2001 Western Avenue, Suite 400
                                         Seattle, WA 98121
                                         Phone: 206-269-3490
                                         Email: Danielr@w-legal.com
                                         Attorney for Movant




                                     6
*4656942253826001*
U.S. Bankruptcy Court - Hawaii #18-00499 Dkt # 68 Filed 11/19/18 Page 6 of 6
